Exhibit 10.3

SUMMARY OF COMPENSATION SCHEDULE FOR DIRECTORS

On March 1, 2006, the Board of Directors approved a revised compensation
schedule for directors pursuant to which the Company will compensate each of the
non-employee directors as follows:

 

Annual Board Cash Retainer:

   $ 20,000      paid $5,000 quarterly

Meeting Fee:

   $ 1,000 *    paid per meeting

Restricted Stock:

   $ 20,000      granted at the annual meeting of stockholders; vesting 12
months after date of grant**

Audit Committee Chair Retainer:

   $ 5,000     

Under the prior compensation arrangement, the directors received an annual cash
fee of $10,000, a fee of $500 per meeting and an option granted annually at the
time of the annual stockholders meeting to purchase 5,000 shares of common stock
of the Company.

 

--------------------------------------------------------------------------------

* Applies to both Board meetings and meetings of committees on which the
director is a member. Members attending meetings by phone shall be paid meeting
fees at a 50% rate.

** Grants of restricted stock are subject to stockholder approval of a new
equity incentive plan for directors expected to be presented at the 2006 Annual
Meeting of Stockholders.